Exhibit 10.6

Loan No. 502858632

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (this “Guaranty”) is executed as of December    , 2006,
by BEHRINGER HARVARD REIT I, INC., a Maryland corporation, having an address c/o
Behringer Harvard Funds, 15601 Dallas Parkway, Suite 600, Addison, Texas 75001
(whether one or more collectively referred to as “Guarantor”), for the benefit
of WACHOVIA BANK, NATIONAL ASSOCIATION, a banking association chartered under
the laws of the United States of America, having an office at Wachovia Bank,
National Association, Commercial Real Estate Services, 8739 Research Drive URP
4, NC 1075, Charlotte, North Carolina  28262 (“Lender”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Promissory Note, dated of even date herewith,
executed by BEHRINGER HARVARD ELDRIDGE PLACE LP, a Delaware limited partnership
(“Borrower”), and payable to the order of Lender in the original principal
amount of Seventy-Five Million and No/100 Dollars ($75,000,000) (as the same may
hereafter be amended, restated, renewed, supplemented, replaced, extended or
otherwise modified from time to time, the “Note”), Borrower has become indebted,
and may from time to time be further indebted, to Lender with respect to a loan
(the “Loan”) which is secured by the lien and security interest of that certain
Mortgage and Security Agreement, dated as of the date hereof, made by Borrower
for the benefit of Lender (as the same may hereafter be amended, restated,
renewed, supplemented, replaced, extended or otherwise modified from time to
time, the “Security Instrument”), and is further evidenced by that certain Loan
Agreement, of even date herewith between Borrower and Lender (as the same may
hereinafter be amended, modified, restated, renewed or replaced the “Loan
Agreement”) and further evidenced, secured or governed by such other instruments
and documents executed in connection with the Loan (together with the Note, the
Loan Agreement and the Security Instrument are hereinafter collectively referred
to as the “Loan Documents”); and

WHEREAS, Lender is not willing to make the Loan, or otherwise extend credit, to
Borrower unless Guarantor unconditionally guarantees payment and performance to
Lender of the Guaranteed Obligations (as herein defined); and

WHEREAS, Guarantor is the owner of a direct or indirect interest in Borrower,
and Guarantor will directly benefit from Lender’s making the Loan to Borrower.

NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower, and to
extend such additional credit as Lender may from time to time agree to extend
under the Loan Documents, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties do
hereby agree as follows:


--------------------------------------------------------------------------------




ARTICLE I

NATURE AND SCOPE OF GUARANTY

Section 1.1            GUARANTY OF OBLIGATION.  Guarantor hereby irrevocably and
unconditionally guarantees to Lender and its successors and assigns the payment
and performance of the Guaranteed Obligations as and when the same shall be due
and payable, whether by lapse of time, by acceleration of maturity or
otherwise.  Guarantor hereby irrevocably and unconditionally covenants and
agrees that it is liable for the Guaranteed Obligations as a primary obligor.

Section 1.2            Definition of Guaranteed Obligations.  As used herein,
the term “Guaranteed Obligations” shall (i) mean each of the obligations of
Borrower under the Environmental Indemnity, including without limitation the
indemnification provisions contained therein, and (ii) be deemed to include, and
Guarantor shall also be liable for, and shall indemnify, defend and hold Lender
harmless from and against, any and all Losses (as hereinafter defined) incurred
or suffered by Lender and arising out of or in connection with the matters
listed below:


(A)            THE MISAPPLICATION OR MISAPPROPRIATION OF RENTS;


(B)            THE MISAPPLICATION OR MISAPPROPRIATION OF INSURANCE PROCEEDS OR
AWARDS;


(C)            BORROWER’S FAILURE TO RETURN OR TO REIMBURSE LENDER FOR ALL
PERSONAL PROPERTY (OTHER THAN PERSONAL PROPERTY NOT MATERIAL TO THE OPERATION OR
VALUE OF THE AFFECTED INDIVIDUAL PROPERTY) TAKEN FROM THE PROPERTY BY OR ON
BEHALF OF BORROWER AND NOT REPLACED WITH PERSONAL PROPERTY OF THE SAME UTILITY
AND OF THE SAME OR GREATER VALUE;


(D)            ANY ACT OF ACTUAL WASTE OR ARSON BY BORROWER, ANY PRINCIPAL,
AFFILIATE, GENERAL PARTNER OR MEMBER THEREOF OR BY GUARANTOR;


(E)            ANY FEES OR COMMISSIONS PAID BY BORROWER TO ANY PRINCIPAL,
AFFILIATE, GENERAL PARTNER OR MEMBER OF BORROWER OR ANY GUARANTOR IN VIOLATION
OF THE TERMS OF THIS GUARANTY, THE OTHER LOAN DOCUMENTS;


(F)             BORROWER’S FAILURE TO COMPLY WITH THE PROVISIONS OF SECTION 9.4
OF THE SECURITY INSTRUMENT;


(G)            SO LONG AS BORROWER IS NOT REQUIRED TO MAKE PAYMENTS INTO THE TAX
AND INSURANCE ESCROW FUND PURSUANT TO SECTION 7.2 OF THE LOAN AGREEMENT,
BORROWER’S FAILURE TO PAY ALL TAXES, PRIOR TO DELINQUENCY OR THE IMPOSITION OF
PENALTIES AND INTEREST DUE THEREON, PURSUANT TO THE LOAN AGREEMENT;


(H)            ANY FRAUD, WILLFUL MISCONDUCT OR INTENTIONAL MATERIAL
MISREPRESENTATION BY BORROWER, PRINCIPAL, GUARANTOR OR ANY OF THEIR RESPECTIVE
AFFILIATES IN CONNECTION WITH THE LOAN; OR


--------------------------------------------------------------------------------





(I)             ANY BREACH OR DEFAULT OF ANY MATERIAL PROVISION OF SECTION
4.1.30 OF THE LOAN AGREEMENT (OTHER THAN BREACHES OF THE REQUIREMENTS SET FORTH
IN CLAUSES (XII) OR (XXIII) OF THE DEFINITION OF SPECIAL PURPOSE ENTITY).

In addition, the Guaranteed Obligations shall also include the unpaid balance of
the Debt in the event of: (i) a voluntary breach or default under Section 5.2.10
of the Loan Agreement, (ii) Borrower or Principal filing a voluntary petition
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law; (iii) Borrower or Principal filing an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, or soliciting or causing to be solicited petitioning
creditors for any involuntary petition from any Person; (iv) Borrower or
Principal consenting to or acquiescing in or joining in an application for the
appointment of a custodian, receiver, trustee, or examiner for Borrower,
Principal or any portion of the Property; or (v) Borrower or Principal making an
assignment for the benefit of creditors.

Section 1.3            Nature of Guaranty.  This Guaranty is an irrevocable,
absolute, continuing guaranty of payment and performance and not a guaranty of
collection.  This Guaranty may not be revoked by Guarantor and shall continue to
be effective with respect to any Guaranteed Obligations arising or created after
any attempted revocation by Guarantor and after (if Guarantor is a natural
person) Guarantor’s death (in which event this Guaranty shall be binding upon
Guarantor’s estate and Guarantor’s legal representatives and heirs).  The fact
that at any time or from time to time the Guaranteed Obligations may be
increased or reduced shall not release or discharge the obligation of Guarantor
to Lender with respect to the Guaranteed Obligations.  This Guaranty may be
enforced by Lender and any subsequent holder of the Note and shall not be
discharged by the assignment or negotiation of all or part of the Note.

Section 1.4            Guaranteed Obligations Not Reduced by Offset.  The
Guaranteed Obligations and the liabilities and obligations of Guarantor to
Lender hereunder, shall not be reduced, discharged or released because or by
reason of any existing or future offset, claim or defense of Borrower, or any
other party, against Lender or against payment of the Guaranteed Obligations,
whether such offset, claim or defense arises in connection with the Guaranteed
Obligations (or the transactions creating the Guaranteed Obligations) or
otherwise.

Section 1.5            Payment By Guarantor.  If all or any part of the
Guaranteed Obligations shall not be punctually paid when due, whether at demand,
maturity, acceleration or otherwise, Guarantor shall, immediately upon demand by
Lender, and without presentment, protest, notice of protest, notice of
non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity, or any other notice whatsoever, pay in lawful
money of the United States of America, the amount due on the Guaranteed
Obligations to Lender at Lender’s address as set forth herein.  Such demand(s)
may be made at any time coincident with or after the time for payment of all or
part of the Guaranteed Obligations, and may be made from time to time with
respect to the same or different items of Guaranteed Obligations.  Such demand
shall be deemed made, given and received in accordance with the notice
provisions hereof.

Section 1.6            No Duty To Pursue Others.  It shall not be necessary for
Lender (and Guarantor hereby waives any rights which Guarantor may have to
require Lender), in order


--------------------------------------------------------------------------------




to enforce the obligations of Guarantor hereunder, first to (i) institute suit
or exhaust its remedies against Borrower or others liable on the Loan or the
Guaranteed Obligations or any other person, (ii) enforce Lender’s rights against
any collateral which shall ever have been given to secure the Loan,
(iii) enforce Lender’s rights against any other guarantors of the Guaranteed
Obligations, (iv) join Borrower or any others liable on the Guaranteed
Obligations in any action seeking to enforce this Guaranty, (v) exhaust any
remedies available to Lender against any collateral which shall ever have been
given to secure the Loan, or (vi) resort to any other means of obtaining payment
of the Guaranteed Obligations. Lender shall not be required to mitigate damages
or take any other action to reduce, collect or enforce the Guaranteed
Obligations.

Section 1.7            Waivers.  Guarantor agrees to the provisions of the Loan
Documents, and hereby waives notice of (i) any loans or advances made by Lender
to Borrower, (ii) acceptance of this Guaranty, (iii) any amendment or extension
of the Note, the Security Instrument, the Loan Agreement or of any other Loan
Documents, (iv) the execution and delivery by Borrower and Lender of any other
loan or credit agreement or of Borrower’s execution and delivery of any
promissory notes or other documents arising under the Loan Documents or in
connection with the Property, (v) the occurrence of any breach by Borrower or an
Event of Default, (vi) Lender’s transfer or disposition of the Guaranteed
Obligations, or any part thereof, (vii) sale or foreclosure (or posting or
advertising for sale or foreclosure) of any collateral for the Guaranteed
Obligations, (viii) protest, proof of non-payment or default by Borrower, or
(ix) any other action at any time taken or omitted by Lender, and, generally,
all demands and notices of every kind in connection with this Guaranty, the Loan
Documents, any documents or agreements evidencing, securing or relating to any
of the Guaranteed Obligations and the obligations hereby guaranteed.

Section 1.8            Payment of Expenses.  In the event that Guarantor should
breach or fail to timely perform any provisions of this Guaranty, Guarantor
shall, immediately upon demand by Lender, pay Lender all costs and expenses
(including court costs and attorneys’ fees) incurred by Lender in the
enforcement hereof or the preservation of Lender’s rights hereunder.  The
covenant contained in this Section shall survive the payment and performance of
the Guaranteed Obligations.

Section 1.9            Effect of Bankruptcy.  In the event that, pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law,
or any judgment, order or decision thereunder, Lender must rescind or restore
any payment, or any part thereof, received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Lender shall be without effect,
and this Guaranty shall remain in full force and effect. It is the intention of
Borrower and Guarantor that Guarantor’s obligations hereunder shall not be
discharged except by Guarantor’s performance of such obligations and then only
to the extent of such performance.

Section 1.10         Waiver of Subrogation, Reimbursement and Contribution. 
Guarantor hereby unconditionally and irrevocably waives, releases and abrogates
any and all rights it may now or hereafter have under any agreement, at law or
in equity (including, without limitation, any law subrogating the Guarantor to
the rights of Lender), to assert any claim against or seek contribution,
indemnification or any other form of reimbursement from Borrower or any other
party liable for payment of any or all of the Guaranteed Obligations for any
payment made


--------------------------------------------------------------------------------




by Guarantor under or in connection with this Guaranty or otherwise; provided,
however, that notwithstanding anything to the contrary contained herein,
Guarantor shall have and be entitled to all (a) all rights of subrogation
otherwise provided by applicable law in respect of any payment it may make or be
obligated to make under this Guaranty and (b) all claims it would have against
Borrower or any other party and to assert and enforce same, in each case on and
after, but at no time prior to, the date which is 91 days after the date on
which all sums owed to Lender under this Guaranty and the other the Loan
Documents have been paid in full.

Section 1.11         Borrower.  The term “Borrower” as used herein shall include
any new or successor corporation, association, partnership (general or limited),
limited liability company, joint venture, trust or other individual or
organization formed as a result of any merger, reorganization, sale, transfer,
devise, gift or bequest of Borrower or any interest in Borrower.

ARTICLE II

EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS

Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:

Section 2.1            Modifications.  Any renewal, extension, increase,
modification, alteration or rearrangement of all or any part of the Guaranteed
Obligations, the Note, the Security Instrument, the Loan Agreement, the other
Loan Documents, or any other document, instrument, contract or understanding
between Borrower and Lender, or any other parties, pertaining to the Guaranteed
Obligations or any failure of Lender to notify Guarantor of any such action.

Section 2.2            Adjustment.  Any adjustment, indulgence, forbearance or
compromise that might be granted or given by Lender to Borrower or any other
guarantor.

Section 2.3            Condition of Borrower or Guarantor.  The insolvency,
bankruptcy, arrangement, adjustment, composition, liquidation, disability,
dissolution or lack of power of Borrower, Guarantor or any other party at any
time liable for the payment of all or part of the Guaranteed Obligations; or any
dissolution of Borrower or Guarantor, or any sale, lease or transfer of any or
all of the assets of Borrower or Guarantor, or any changes in the shareholders,
partners or members of Borrower or Guarantor; or any reorganization of Borrower
or Guarantor.

Section 2.4            Invalidity of Guaranteed Obligations.  The invalidity,
illegality or unenforceability of all or any part of the Guaranteed Obligations,
or any document or agreement executed in connection with the Guaranteed
Obligations, for any reason whatsoever, including without limitation the fact
that (i) the Guaranteed Obligations, or any part thereof, exceeds the amount
permitted by law, (ii) the act of creating the Guaranteed Obligations or any


--------------------------------------------------------------------------------




part thereof is ultra vires, (iii) the officers or representatives executing the
Note, the Security Instrument, the Loan Agreement or the other Loan Documents or
otherwise creating the Guaranteed Obligations acted in excess of their
authority, (iv) the Guaranteed Obligations violate applicable usury laws,
(v) the Borrower has valid defenses, claims or offsets (whether at law, in
equity or by agreement) which render the Guaranteed Obligations wholly or
partially uncollectible from Borrower, (vi) the creation, performance or
repayment of the Guaranteed Obligations (or the execution, delivery and
performance of any document or instrument representing part of the Guaranteed
Obligations or executed in connection with the Guaranteed Obligations, or given
to secure the repayment of the Guaranteed Obligations) is illegal, uncollectible
or unenforceable, or (vii) the Note, the Security Instrument, the Loan Agreement
or any of the other Loan Documents have been forged or otherwise are irregular
or not genuine or authentic, it being agreed that Guarantor shall remain liable
hereon regardless of whether Borrower or any other person be found not liable on
the Guaranteed Obligations or any part thereof for any reason.

Section 2.5            Release of Obligors.  Any full or partial release of the
liability of Borrower on the Guaranteed Obligations, or any part thereof, or of
any co-guarantors, or any other Person now or hereafter liable, whether directly
or indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations, or any part
thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other party, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement that other parties will be liable to pay or perform the Guaranteed
Obligations, or that Lender will look to other parties to pay or perform the
Guaranteed Obligations.

Section 2.6            Other Collateral.  The taking or accepting of any other
security, collateral or guaranty, or other assurance of payment, for all or any
part of the Guaranteed Obligations.

Section 2.7            Release of Collateral.  Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including without
limitation negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations.

Section 2.8            Care and Diligence.  The failure of Lender or any other
party to exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of any
collateral, property or security, including but not limited to any neglect,
delay, omission, failure or refusal of Lender (i) to take or prosecute any
action for the collection of any of the Guaranteed Obligations or (ii) to
foreclose, or initiate any action to foreclose, or, once commenced, prosecute to
completion any action to foreclose upon any security therefor, or (iii) to take
or prosecute any action in connection with any instrument or agreement
evidencing or securing all or any part of the Guaranteed Obligations.

Section 2.9            Unenforceability.  The fact that any collateral,
security, security interest or lien contemplated or intended to be given,
created or granted as security for the


--------------------------------------------------------------------------------




repayment of the Guaranteed Obligations, or any part thereof, shall not be
properly perfected or created, or shall prove to be unenforceable or subordinate
to any other security interest or lien, it being recognized and agreed by
Guarantor that Guarantor is not entering into this Guaranty in reliance on, or
in contemplation of the benefits of, the validity, enforceability,
collectibility or value of any of the collateral for the Guaranteed Obligations.

Section 2.10         Offset.  The Note, the Loan Agreement, the Guaranteed
Obligations and the liabilities and obligations of the Guarantor to Lender
hereunder shall not be reduced, discharged or released because of or by reason
of any existing or future right of offset, claim or defense of Borrower against
Lender, or any other party, or against payment of the Guaranteed Obligations,
whether such right of offset, claim or defense arises in connection with the
Guaranteed Obligations (or the transactions creating the Guaranteed Obligations)
or otherwise.

Section 2.11         Merger.  The reorganization, merger or consolidation of
Borrower into or with any other Person.

Section 2.12         Preference.  Any payment by Borrower to Lender is held to
constitute a preference under bankruptcy laws, or for any reason Lender is
required to refund such payment or pay such amount to Borrower or someone else.

Section 2.13         Other Actions Taken or Omitted.  Any other action taken or
omitted to be taken with respect to the Loan Documents, the Guaranteed
Obligations, or the security and collateral therefor, whether or not such action
or omission prejudices Guarantor or increases the likelihood that Guarantor will
be required to pay the Guaranteed Obligations pursuant to the terms hereof, it
is the unambiguous and unequivocal intention of Guarantor that Guarantor shall
be obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce Lender to enter into the Loan Documents and extend credit to Borrower,
Guarantor represents and warrants to Lender as follows:

Section 3.1            Benefit.  Guarantor is an affiliate of Borrower, is the
owner of a direct or indirect interest in Borrower, and has received, or will
receive, direct or indirect benefit from the making of this Guaranty with
respect to the Guaranteed Obligations.

Section 3.2            Familiarity and Reliance.  Guarantor is familiar with,
and has independently reviewed books and records regarding, the financial
condition of the Borrower and is familiar with the value of any and all
collateral intended to be created as security for the payment of the Note or
Guaranteed Obligations; however, Guarantor is not relying on such financial
condition or the collateral as an inducement to enter into this Guaranty.


--------------------------------------------------------------------------------




Section 3.3            No Representation By Lender.  Neither Lender nor any
other party has made any representation, warranty or statement to Guarantor in
order to induce the Guarantor to execute this Guaranty.

Section 3.4            Guarantor’s Financial Condition.  As of the date hereof,
and after giving effect to this Guaranty and the contingent obligation evidenced
hereby, Guarantor is, and will be, solvent, and has and will have assets which,
fairly valued, exceed its obligations, liabilities (including contingent
liabilities) and debts, and has and will have property and assets sufficient to
satisfy and repay its obligations and liabilities as they become due.

Section 3.5            Legality.  The execution, delivery and performance by
Guarantor of this Guaranty and the consummation of the transactions contemplated
hereunder do not, and will not, contravene or conflict with any law, statute or
regulation whatsoever to which Guarantor is subject or constitute a default (or
an event which with notice or lapse of time or both would constitute a default)
under, or result in the breach of, any indenture, mortgage, deed of trust,
charge, lien, or any contract, agreement or other instrument to which Guarantor
is a party or which may be applicable to Guarantor.  This Guaranty is a legal
and binding obligation of Guarantor and is enforceable in accordance with its
terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to the enforcement of creditors’ rights.

Section 3.6            Litigation.  There are no actions, suits or proceedings
at law or in equity by or before any Governmental Authority or other agency now
pending or threatened against or affecting Guarantor which, if determined
adversely to Guarantor, could have a material adverse effect on its ability to
pay its obligations hereunder.

Section 3.7            Survival.  All representations and warranties made by
Guarantor herein shall survive the execution hereof.

ARTICLE IV

SUBORDINATION OF CERTAIN INDEBTEDNESS

Section 4.1            Subordination of All Guarantor Claims.  As used herein,
the term “Guarantor Claims” shall mean all debts and liabilities of Borrower to
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, or whether the obligations of Borrower thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person in whose
favor such debts or liabilities may, at their inception, have been, or may
hereafter be created, or the manner in which they have been or may hereafter be
acquired by Guarantor.  The Guarantor Claims shall include without limitation
all rights and claims of Guarantor against Borrower (arising as a result of
subrogation or otherwise) as a result of Guarantor’s payment of all or a portion
of the Guaranteed Obligations.  Upon the occurrence and during the continuance
of an Event of Default, Guarantor shall not receive or collect, directly or
indirectly, from Borrower or any other party any amount upon the Guarantor
Claims.


--------------------------------------------------------------------------------




Section 4.2            Claims in Bankruptcy.  In the event of receivership,
bankruptcy, reorganization, arrangement, debtor’s relief, or other insolvency
proceedings involving Guarantor as debtor, Lender shall have the right to prove
its claim in any such proceeding so as to establish its rights hereunder and
receive directly from the receiver, trustee or other court custodian dividends
and payments which would otherwise be payable upon Guarantor Claims.  Guarantor
hereby assigns such dividends and payments to Lender.  Should Lender receive,
for application against the Guaranteed Obligations, any such dividend or payment
which is otherwise payable to Guarantor, and which, as between Borrower and
Guarantor, shall constitute a credit against the Guarantor Claims, then upon
payment to Lender in full of the Guaranteed Obligations, Guarantor shall become
subrogated to the rights of Lender to the extent that such payments to Lender on
the Guarantor Claims have contributed toward the liquidation of the Guaranteed
Obligations, and such subrogation shall be with respect to that proportion of
the Guaranteed Obligations which would have been unpaid if Lender had not
received dividends or payments upon the Guarantor Claims.

Section 4.3            Payments Held in Trust.  In the event that,
notwithstanding anything to the contrary in this Guaranty, Guarantor should
receive any funds, payment, claim or distribution which is prohibited by this
Guaranty, Guarantor agrees to hold in trust for Lender an amount equal to the
amount of all funds, payments, claims or distributions so received, and
Guarantor covenants promptly to pay the same to Lender.

Section 4.4            Liens Subordinate.  Guarantor agrees that any liens,
security interests, judgment liens, charges or other encumbrances upon
Borrower’s assets securing payment of the Guarantor Claims shall be and remain
inferior and subordinate to any liens, security interests, judgment liens,
charges or other encumbrances upon Borrower’s assets securing payment of the
Guaranteed Obligations, regardless of whether such encumbrances in favor of
Guarantor or Lender presently exist or are hereafter created or attach.  Without
the prior written consent of Lender, Guarantor shall not (i) exercise or enforce
any creditor’s right it may have against Borrower, or (ii) foreclose, repossess,
sequester or otherwise take steps or institute any action or proceedings
(judicial or otherwise, including without limitation the commencement of, or
joinder in, any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any liens, mortgages, deeds of trust, security
interests, collateral rights, judgments or other encumbrances on assets of
Borrower held by Guarantor.

ARTICLE V

MISCELLANEOUS

Section 5.1            Waiver.  No failure to exercise, and no delay in
exercising, on the part of Lender, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right.  The rights of
Lender hereunder shall be in addition to all other rights provided by law.  No
modification or waiver of any provision of this Guaranty, nor consent to
departure therefrom, shall be effective unless in writing and no such consent or
waiver shall extend beyond the particular case and purpose involved.  No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand.


--------------------------------------------------------------------------------




Section 5.2            Notices.  All notices, consents, approvals and requests
required or permitted hereunder shall be given in writing and shall be effective
for all purposes if hand delivered or sent by (a) certified or registered United
States mail, postage prepaid, return receipt requested or (b) expedited prepaid
delivery service, either commercial or United States Postal Service, with proof
of attempted delivery, and by telecopier (with answer back acknowledged),
addressed as follows (or at such other address and Person as shall be designated
from time to time by any party hereto, as the case may be, in a written notice
to the other parties hereto in the manner provided for in this Section):

Guarantor:

c/o Behringer Harvard Funds

 

15601 Dallas Parkway, Suite 600

 

Addison, Texas 75001

 

Attention: Gerald J. Reihsen, III

 

 

with a copy to:

Luce, Forward, Hamilton & Scripps LLP

 

600 West Broadway

 

Suite 2600

 

San Diego, CA 92101-3391

 

Attention: Darryl Steinhause, Esq.

 

 

Lender:

Wachovia Bank, National Association

 

Commercial Real Estate Services

 

8739 Research Drive URP 4

 

NC 1075

 

Charlotte, North Carolina  28262

 

Loan Number: 502858632

 

Attention: Portfolio Management

 

Fax No.: (704) 715-0036

 

 

with a copy to:

Proskauer Rose LLP

 

1585 Broadway

 

New York, New York 10036

 

Attention: David J. Weinberger, Esq.

 

A notice shall be deemed to have been given:  in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day.

Section 5.3            Governing Law.  This Guaranty shall be governed by and
construed in accordance with the laws of the state in which the Property is
located (without regard to any conflict of laws or principles) and the
applicable laws of the United States of America.

Section 5.4            Invalid Provisions.  If any provision of this Guaranty is
held to be illegal, invalid, or unenforceable under present or future laws
effective during the term of this Guaranty, such provision shall be fully
severable and this Guaranty shall be construed and


--------------------------------------------------------------------------------




enforced as if such illegal, invalid or unenforceable provision had never
comprised a part of this Guaranty, and the remaining provisions of this Guaranty
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance from this Guaranty,
unless such continued effectiveness of this Guaranty, as modified, would be
contrary to the basic understandings and intentions of the parties as expressed
herein.

Section 5.5            Amendments.  This Guaranty may be amended only by an
instrument in writing executed by the party or an authorized representative of
the party against whom such amendment is sought to be enforced.

Section 5.6            Parties Bound; Assignment; Joint and Several.  This
Guaranty shall be binding upon and inure to the benefit of the parties hereto
and their respective successors, assigns and legal representatives; provided,
however, that Guarantor may not, without the prior written consent of Lender,
assign any of its rights, powers, duties or obligations hereunder.  If Guarantor
consists of more than one person or party, the obligations and liabilities of
each such person or party shall be joint and several.

Section 5.7            Headings.  Section headings are for convenience of
reference only and shall in no way affect the interpretation of this Guaranty.

Section 5.8            Recitals.  The recital and introductory paragraphs hereof
are a part hereof, form a basis for this Guaranty and shall be considered prima
facie evidence of the facts and documents referred to therein.

Section 5.9            Counterparts.  To facilitate execution, this Guaranty may
be executed in as many counterparts as may be convenient or required.  It shall
not be necessary that the signature of, or on behalf of, each party, or that the
signature of all Persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single
instrument.  It shall not be necessary in making proof of this Guaranty to
produce or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto. Any signature page
to any counterpart may be detached from such counterpart without impairing the
legal effect of the signatures thereon and thereafter attached to another
counterpart identical thereto except having attached to it additional signature
pages.

Section 5.10         Rights and Remedies.  If Guarantor becomes liable for any
indebtedness owing by Borrower to Lender, by endorsement or otherwise, other
than under this Guaranty, such liability shall not be in any manner impaired or
affected hereby and the rights of Lender hereunder shall be cumulative of any
and all other rights that Lender may ever have against Guarantor.  The exercise
by Lender of any right or remedy hereunder or under any other instrument, or at
law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy.

Section 5.11         Other Defined Terms.  Any capitalized term utilized herein
shall have the meaning as specified in the Loan Agreement, unless such term is
otherwise specifically defined herein.

Section 5.12         Entirety.  THIS GUARANTY EMBODIES THE FINAL, ENTIRE
AGREEMENT OF GUARANTOR AND LENDER WITH RESPECT TO


--------------------------------------------------------------------------------




GUARANTOR’S GUARANTY OF THE GUARANTEED OBLIGATIONS AND SUPERSEDES ANY AND ALL
PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF.  THIS GUARANTY IS
INTENDED BY GUARANTOR AND LENDER AS A FINAL AND COMPLETE EXPRESSION OF THE TERMS
OF THE GUARANTY, AND NO COURSE OF DEALING BETWEEN GUARANTOR AND LENDER, NO
COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC
EVIDENCE OF ANY NATURE (OTHER THAN AN AMENDMENT EXECUTED IN ACCORDANCE WITH THE
PROVISIONS HEREOF OR A WRITTEN WAIVER EXECUTED BY LENDER) SHALL BE USED TO
CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY AGREEMENT. 
THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.

Section 5.13         Waiver of Right To Trial By Jury.  GUARANTOR HEREBY AGREES
NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES
ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE NOTE, THE LOAN AGREEMENT, THE
SECURITY INSTRUMENT, OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE.  LENDER IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY GUARANTOR.

Section 5.14         Cooperation.  Guarantor acknowledges that Lender and its
successors and assigns may (i) sell this Guaranty, the Note and other Loan
Documents to one or more investors as a whole loan, (ii) participate the Loan
secured by this Guaranty to one or more investors, (iii) deposit this Guaranty,
the Note and other Loan Documents with a trust, which trust may sell
certificates to investors evidencing an ownership interest in the trust assets,
or (iv) otherwise sell the Loan or interest therein to investors (the
transactions referred to in clauses (i) through (iv) are hereinafter each
referred to as “Secondary Market Transaction”).  Guarantor shall cooperate with
Lender in effecting any such Secondary Market Transaction and shall cooperate to
implement all customary and reasonable requirements imposed by any Rating Agency
or potential investor involved in any Secondary Market Transaction.  Guarantor
shall provide such information and documents relating to Guarantor as Lender may
reasonably request in connection with such Secondary Market Transaction.  In
addition, Guarantor shall make available to Lender all information concerning
its business and operations that Lender may reasonably request.  Lender shall be
permitted to share all such information with the investment banking firms (or
other potential investors), Rating Agencies, accounting firms, law firms and
other third-party advisory firms involved with the Loan and the Loan Documents
or the applicable Secondary Market Transaction.  It is understood that the
information provided by


--------------------------------------------------------------------------------




Guarantor to Lender may ultimately be incorporated into the offering documents
for the Secondary Market Transaction and thus various investors may also see
some or all of the information.  Lender and all of the aforesaid third-party
advisors and professional firms shall be entitled to rely on the information
supplied by, or on behalf of, Guarantor in the form as provided by Guarantor. 
Lender may publicize the existence of the Loan in connection with its marketing
for a Secondary Market Transaction or otherwise as part of its business
development.  All reasonable third party costs and expenses incurred by
Guarantor in connection with Guarantor’s complying with requests made under this
Section 5.14 shall be paid by Lender.

 

[NO FURTHER TEXT ON THIS PAGE]


--------------------------------------------------------------------------------




EXECUTED as of the day and year first above written.

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BEHRINGER HARVARD REIT I, INC., a
Maryland corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

Gerald J. Reihsen, III

 

 

 

 

 

 

 

 

Title:

Executive Vice President –

 

 

 

 

 

 

 

 

 

Corporate Development & Legal and

 

 

 

 

 

 

 

 

 

Secretary

 

 

 


--------------------------------------------------------------------------------